            Case 2:18-cv-00181-KJD-NJK Document 69 Filed 04/17/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARVIN D. RICHARD,                              Case No. 2:18-cv-00181-KJD-NJK
5
            Petitioner,
6                                                     ORDER GRANTING
              v.                                      MOTION FOR EXTENSION OF TIME
7                                                     (ECF NO. 68)
8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12           In this habeas corpus action, the petitioner, Marvin D. Richard, represented by
13   appointed counsel, was due to file a reply to Respondents’ answer (ECF No. 66) by
14   April 17, 2020. See Order entered March 29, 2018 (ECF No. 14).
15           On April 17, 2020, Richard filed a motion for extension of time (ECF No. 68)
16   requesting a 60-day extension of time, to June 16, 2020, for his reply. Richard’s counsel
17   states that the extension of time is necessary because of his obligations in other cases.
18   Respondents do not oppose the motion for extension of time.
19           The Court finds that Richard’s motion for extension of time is made in good faith
20   and not solely for the purpose of delay, and that there is good cause for the extension of
21   time requested.
22           IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
23   (ECF No. 68) is GRANTED. Petitioner will have until and including June 16, 2020, to
24   file his reply.
25   ///
26   ///
27   ///
28
                                                  1
               Case 2:18-cv-00181-KJD-NJK Document 69 Filed 04/17/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 29, 2018 (ECF No. 14) will remain in

3    effect.

4

5                         17 day of ______________________,
               DATED THIS ___         April                 2020.
6

7
                                                      KENT J. DAWSON,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
